C. Allen, J.
After the introduction of testimony by the plaintiff himself to show that he suffered much pain from the injuries received, and by his attending physician that he appeared to be suffering from congestion of the spine which caused pain, especially when he moved, and rendered him very sensitive *126to any jar, and by other witnesses to acts, conduct, and exclamations of the plaintiff, indicating his condition, the presiding judge might properly exclude the question put to another witness, who frequently saw the plaintiff during three or four months after the injury, “ Whether at these times he evinced any emotion of pain, or otherwise.” This question, in the circumstances under which it was put, might naturally have elicited a mere opinion, and it was within the discretion of the presiding judge to admit or exclude it. We cannot see that the plaintiff suffered any legal injury from the exercise of this discretion, independently of the question, which we do not here discuss, whether proof of his actually suffering severe pain could have any legitimate bearing, except upon the question of damages.

Exceptions overruled.